BETTS, District Judge.
The above order is made in the before-named suits, upon facts entirely distinct from the case of The Undertaker’s Cargo, decided in the Massachusetts district, November 18, 1862, the vessels which transported the prize cargoes in that case being under demise to the United States, and compensated in sums in gross for the whole period of their service.
On general principles, property captured as prize belongs in law to the government (The Dos Hermanos, 2 Wheat. [15 U. S.] 76; Id., 10 Wheat [23 U. S.] 306; 3 Phillim. Int. Law, p. 189, § 128; The Elsebe, 5 C. Rob. Adm. 173), and is, accordingly, chargeable with the same liabilities as if it had been owned by individuals, and had been benefited under contracts, direct or implied. Commodore Rowan, of the United States navy, the captor of this prize, was a competent agent of the United States to bind them, as owners of the property, to a fulfilment of this contract for its carriage. The United States, in relation to the proprietorship of real or personal property, have, in their public capacity, like authority and remedies, and are subject to like liabilities in dealing with it, through legal agencies, or otherwise, as natural persons, except, perhaps, in respect to the operation of laws of limitation, or rules resting upon usages under the law merchant. U. S. v. Tingey. 5 Pet. [30 U. S.] 115; Same v. Bradley, 10 Pet. [35 U. S.] 343; Same v. Bank of Metropolis, 15 Pet [40 U. S.] 377; Dungan v. U. S., 3 Wheat. [16 U. S.] 172; Nielson v. Lagow, 12 How. [53 U. S.] 98; U. S. v. Barker, 12 Wheat. [25 U. S.] 559; Same v. Bank of U. S., 5 How. [46 U. S.] 382. The order to the marshal to pay the applicants the amount of freight due in the above suits will be entered as above indicated.